             Case 3:20-cv-01349 Document 1-3 Filed 09/09/20 Page 1 of 6
•   J




        RETURN DATE: SEPTEMBER 8, 2020                                   SUPERIOR COURT

        QUADREE D. ROLLINS                                               NEW BRITAIN J.D.

        v.                                                              AT NEW BRITAIN

        PETER DAUPHINAIS, ET AL.                                        JULY 11, 2020

                                               COMPLAINT

               COUNT ONE - FALSE ARREST AS TO DEFENDANT PETER DAUPHINAIS

               1. The plaintiff is a resident of the state of Connecticut.

               2. The defendant, Peter Dauphinais, was at all times relevant to this action a

        sworn member of the Bristol, Connecticut Police Department with the rank of Detective

        and is hereafter referred to as defendant Dauphinais.

               3. The defendant, City of Bristol, Connecticut, is a political subdivision of and

        an incorporated governmental entity within the State of Connecticut and has an organized

        Police Department under the laws of the State of Connecticut and at all relevant times,

        employed defendant, Peter Dauphinais, and is hereafter referred to as defendant city.

               4. On July 11, 2017, plaintiff was arrested and charged with several felony

        crimes, including Attempted Murder, based upon an arrest warrant prepared by defendant

        Dauphinais, which warrant application alleged that there was probable cause to arrest

        plaintiff for such charges based upon defendant Dauphinais' investigation of a crime that

        occurred in Bristol, Connecticut on July 11, 2016, which involved the shooting of one,

        Vanessa Vasquez, which is hereafter referred to as the subject crime and who is hereafter

        referred to as the victim.
            Case 3:20-cv-01349 Document 1-3 Filed 09/09/20 Page 2 of 6
'   I




               5. Defendant Dauphinais, had a duty to conduct a competent and thorough

        investigation of the subject crime and determine the validity of the accusation and

        evidence against plaintiff before swearing out an arrest warrant application for plaintiff.

               6. Defendant Dauphinais was at all relevant times acting in his official capacity as

        a sworn member of the Bristol, Connecticut Police Department and performing his duties

        under the color of state law when he investigated the subject crime and sought plaintiff's

        arrest for that crime.

               7. Defendant, Peter Dauphinais', investigation of the aforesaid crime was

        incompetent, incomplete, and negligent in that he failed to review all of the evidence

        gathered by other officers of the Bristol Police Department, which evidence did not

        implicate plaintiff but instead specifically named and implicated other persons in the

        subject crime.

               8. Defendant Dauphinais' investigation of the subject crime failed to include any

        review or consideration of the body camera footage of Bristol Police Officer Daniel Dwyer

        who accompanied the shooting victim in the ambulance to the St. Francis Hospital for

        treatment of her several gunshot wounds in which she repeatedly and positively identified

        another person as the person who had just shot her and described how she knew that

        person and stated that she could not identify that person's two purported accomplices.

               9. Defendant Dauphinais' investigation of the subject crime failed to include any

        review or consideration of the additional body camera footage of several other Bristol

                                                     2
'   .       Case 3:20-cv-01349 Document 1-3 Filed 09/09/20 Page 3 of 6




        Police officers who were present at the scene of the subject crime immediately after it

        occurred and who spoke to witnesses, several of whom provided information about the

        identity of the person or persons who committed the subject crime and that plaintiff was

        not identified or mentioned by any such witnesses.

               10. Defendant Dauphinais failed to question or evaluate the victim's identification

        of plaintiff on April 27, 2017, when she encountered him in a public place in Bristol, CT,

        and did not present the victim with her prior positive identification of at least one other

        person as the person who shot her.

               11. Defendant Dauphinais failed to communicate in any way with plaintiff between

        April 27, 2017 and his arrest on July 11, 2017, regarding the victim's accusation that

        plaintiff was the person who shot her.

               12. Defendant Dauphinais submitted an arrest warrant application on or about

        June 8, 2017, to the Office of the State's Attorney for the New Britain Judicial District and

        to the Judges of the Superior Court there for plaintiff's arrest for the subject crime which

        application was based on his incomplete investigation and was inaccurate, misleading

        and contained information that was untrue and which did not provide a sufficient and valid

        legal basis to find that there was probable cause to accuse and arrest plaintiff for the

        subject crime.

               13. The arrest warrant application submitted by defendant Dauphinais failed to

        provide the State's Attorney and the Court with the complete, accurate result of all of the

        investigations of the subject crime by the Bristol Police Department and all of its officers

                                                     3
'   .       Case 3:20-cv-01349 Document 1-3 Filed 09/09/20 Page 4 of 6




        which included substantial information that was contrary to the allegations against plaintiff

        and was exculpatory of him.

               14. Plaintiff's arrest for the subject crime was wrongful because there was no

        legitimate probable cause to justify his arrest and it violated his constitutional rights

        under the Constitution of the United States and the state of Connecticut and resulted in

        his wrongful incarceration for a period of more than fourteen months with the attendant

        deprivation of his liberty and loss of enjoyment of his normal life's activities and substantial

        economic loss by his inability to carry out his normal occupation and his need to pay for

        legal services to defend himself against such false charges at a trial.

               15. Plaintiff was acquitted on or about October 1, 2018, of all the charges brought

        against him in defendant Dauphinais' incomplete and inaccurate arrest warrant.

               COUNT TWO - RESPONDEAT SUPERIOR AS TO THE CITY OF BRISTOL.
                           CONNECTICUT

               1. Paragraphs 1 through 15, inclusive, of the First Count are hereby incorporated

        by reference and made Paragraphs 1 through 15, inclusive of this the Second Count.

               16. Defendant city had a duty to and did provide police services within the political

        boundaries of Bristol, Connecticut through the organized Bristol Police Department.

               17. Defendant city had a duty to train and supervise all members of the Bristol

        Police Department in order to assure that all members conformed their conduct to the

        laws of the United States and the State of Connecticut and abided by all of the approved

        policies of the said department.

                                                       4
                 Case 3:20-cv-01349 Document 1-3 Filed 09/09/20 Page 5 of 6
I   'I   ..




                     18. At all times relevant herein, defendant Dauphinais, was employed by the

              defendant city and was acting within the scope of his employment with the Bristol Police

              Department and in furtherance of the defendant city's provision of police services.

                     19. Defendant city is liable under the doctrine of respondeat superior for the acts

              and omissions of defendant Dauphinais in that it also failed to properly train and supervise

              him so that his criminal investigations were complete and considered and included all

              available evidence and information.

                     20. As a direct result of the failure of defendant city to adequately train and

              supervise defendant Dauphinais, plaintiff was wrongly arrested and charged with serious

              felony crimes and incarcerated for over fourteen months until his acquittal of all charges

              on or about October 1, 2018 and suffered considerable deprivations and damages.

                    Wherefore, plaintiff claims damages as stated in the attached Claim for Relief.

                     Hereof, fail not, but of this Writ, with your doings thereon, make due service and

              return according to the law.

                     Dated at Manchester, Connecticut on this the 11 th day of July 2020.

                                                                The Plaintiff,
                                                                Quadree D. Rollins


                                                           By
                                                                J    .ri . O'Brien,
                                                                                  IS Attorney
                                                                    11
                                                                    Center Street
                                                                ~anchester, CT 06040-3925
                                                                860-649-1010
                                                                860-432-7371 fax
                                                                attyjohnfobrien@gmail.com
                                                                Juris No. 411138
                                                           5
                                                                                                            >r,.a·.   "'




                                                                                        (,:u ..,e,nt                  Person
                                                                                      (_) ~ ~ /1_·~ ':~~t
.,        Case 3:20-cv-01349 Document 1-3 Filed 09/09/20 Page 6 of 6




     RETURN DATE: SEPTEMBER 8, 2020                                   SUPERIOR COURT

     QUADREE D. ROLLINS                                               NEW BRITAIN J.D.

     v.                                                               AT NEW BRITAIN

     PETER DAUPHINAIS, ET AL.                                         JULY 11, 2020

                                       CLAIM FOR RELIEF

            The Plaintiff in the above captioned matter hereby claims:

             1. Money damages which are in excess of $15,000.00, exclusive of interests

                and costs; and,

            2. Such additional legal or equitable relief as the Court may deem just.

                                                     The Plaintiff,
                                                     Quadree D. Rollins


                                                By
                                                     J   h   F. O'Brien, His Attorney
                                                         1 Center Street
                                                       anchester, CT 06040-3925
                                                     860-649-101 0
                                                     860-432-7371 fax
                                                     attyjohnfobrien@gmail.com
                                                     Juris No. 411138




                                                         CT r:~:,tp Marsha:/1;, :' n·nt Person
                                                                                 0


                                                                    11:trtfonl Cuu1;Ly




                                                 6
